Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-10, 13-17 and 20 are allowed.
Independent claims 1, 8 and 16 are directed to a method and/or apparatus for performing block acknowledgement negotiation/re-negotiation.  The independent claims were amended to further define the inventive concept of the claimed invention.  Specifically, independent claims 1, 8 and 16 were similarly amended to show the steps to: “…send, to a client device, a request to establish a BA session; initialize a timer for receipt of a response to the request; receive, from the client device, a BA successful response after the timer has timed out, wherein transmission of the BA successful response is indicative to the client device that the BA session is successfully established, and wherein receipt of the BA successful response after the time out is indicative to the access point that the BA session has failed to establish; 710228980US0116/941,977 3send, to the client device, a request to terminate the BA session; after the request to terminate is sent, send, to the client device, a first renegotiation request to establish the BA session; receive, from the client device, a rejection response to the first renegotiation request; initialize a BA inactivity timer indicative of a threshold time for which BA negotiation remains idle; responsive to timing out of the BA inactivity timer, send, to the client device, a second renegotiation request; and receive, from the client device, a renegotiation successful response to the second renegotiation request.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  

Previously-cited Pitchaiah (US 2017/0055300) and Jiang et al. (US 2019/0288798) taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210212142 A1 - relates generally to wireless communication, and more specifically, to block acknowledgment (BA) techniques for communications transmitted over multiple links, for example, between multi-link devices (MLDs).
US 20210143951 A1 - relates generally to frame aggregation in wireless communications
US 20210111836 A1 - relate to multi-link operation and block acknowledgement (BA) in EHT networks.

US 20170331734 A1 - relate to high-efficiency (HE) wireless or high-efficiency WLAN or Wi-Fi communications.
US 20170310446 A1 - relates generally to communication systems, and more particularly, to selecting and generating acknowledgments (ACKs) including block ACKs.
US 20170245203 A1 – relates to methods for reducing the frame exchanges needed after association to negotiate certain parameters such as block acknowledgement agreements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413